Opinion

PER CURIAM.
The plaintiff, Anthony E. Basilicato, appeals from the judgment of the trial court dismissing his appeal from the decision of the defendant state board of firearms permit examiners (board), upholding the denial of his application for a pistol permit. In his appeal, the plaintiff raises thirteen issues, claiming that the court improperly failed to sustain his appeal, and that the board and the issuing authority, the West Haven chief of police, acted improperly in failing to grant him the permit.
Our examination of the record and briefs persuades us that the judgment of the court should be affirmed. The issues presented at trial were resolved properly in *504the court’s thoughtful and comprehensive memorandum of decision. See Basilicato v. State, 46 Conn. Sup. 550, 760 A.2d 155 (1999). Because that decision fully addresses most of the arguments raised in this appeal, we adopt it as a proper statement of the facts and the applicable law on those issues. It would serve no useful purpose for us to repeat the discussion contained in the trial court’s decision. See East v. Labbe, 54 Conn. App. 479, 479-80, 735 A.2d 370 (1999), aff'd, 252 Conn. 359, 746 A.2d 751 (2000). Any issues not raised at the trial level have been reviewed by us, and we find them to be without merit.
The judgment is affirmed.